


Exhibit 10.91



AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT


This Amendment No. 1 To Settlement Agreement (hereinafter “Amendment No. 1") is
made and entered into this 19th day of October 2004 by and between Pac-West
Telecomm, Inc. (“Pac-West”), a California corporation, and SBC
Telecommunications, Inc. on behalf of and as agent for Pacific Bell Telephone
Company d/b/a SBC California (“SBC California”). Pac-West and SBC California are
referred to individually herein as a “Party” and collectively herein as the
“Parties.”


PREAMBLE


WHEREAS, on July 28, 2004 the Parties entered into a Settlement Agreement
("Settlement Agreement") resolving certain disputes between them; and


WHEREAS, Paragraph 5 of the Settlement Agreement provided that if during the
remaining term of the 2003 Interconnection Agreement between the Parties the
CPUC issued a decision in its UNE Relook Proceeding which adopted revised
reciprocal compensation rates and required retroactive application of such
revised rates, the provisions of the Settlement Agreement would govern any
true-up payments to be made by either Party; and


WHEREAS, on September 23, 2004 the CPUC adopted D.04-09-063, which requires the
retroactive true-up of certain UNE charges as set forth therein;


WHEREAS, the Parties desire to implement the terms of the Settlement Agreement
and D.04-09-063 by agreeing upon the amount and timing of the true-up payment
required;


NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each Party to the
other, Pac-West and SBC California, each intending to be legally bound hereby,
covenant and agree as follows:


AGREEMENT



1.   The foregoing Recitals are hereby incorporated into and made a part of this
Settlement Agreement.




2.   The Parties agree that the appropriate amount of the net true-up payment
due from SBC to Pac-West as a result of the CPUC's adoption of final UNE rates
in D.04-09-063 is Five Million Eight Hundred Fifty Thousand Dollars
($5,850,000.00). This payment amount is the net of all true-up obligations
arising out of D.04-09-063 for calls made by the customers of Pac-West and SBC
to each other and payable by Pac-West to SBC and payable by SBC to Pac-West.
This amount reflects each company's review of its business records and the
settlement of all disagreements concerning this amount. This net true-up payment
is final as between SBC and Pac-West for the traffic described above, and each
party waives any right to seek any increase or decrease of the amount.




3.   SBC will make this payment to Pac-West on or before December 20, 2004,
without set-off or adjustment. Upon Pac-West's receipt of this payment, SBC and
Pac-West shall each have satisfied all true-up obligations to the other arising
from CPUC decision D.04-09-063 and the Settlement Agreement.




4.   Except as set forth herein, the terms and conditions of the Settlement
Agreement remain in full force and effect.





IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed by their duly authorized officers as of the day and year first above
written.



 

Pac-West Telecomm, Inc.
SBC Telecommunications, Inc. on behalf of and as agent for Pacific Bell
Telephone Company d/b/a SBC California
   
Signature: /s/ John Sumpter
Signature: /s/ Jose M. Gutierrez
Name: John Sumpter  
(Print or Type)
Name: Jose M. Gutierrez
Title: Vice President Regulatory
(Print or Type)
Title: President-Ind Mkts/Div Business
Date: October 21, 2004
Date: October 19, 2004
   



 



 


--------------------------------------------------------------------------------

     